FLANIGAN, Judge,
dissenting:
I respectfully dissent.
Under Rule 84.13(b) this court is precluded from reversing any judgment “unless it finds that error was committed by the trial court against the appellant, materially affecting the merits of the action.” No such error has been demonstrated by appellant.
Under Rule 81.12(a) it was the responsibility of appellant to cause the transcript to be timely filed. On June 17, 1976, this court dismissed this appeal because appellant failed to carry out that responsibility. Later the appeal was reinstated.
Under Rule 81.15 the parties may stipulate that all or any part of the original exhibits may be omitted from the transcript on appeal and be separately filed in the appellate court. Such a stipulation was *742made here. Under Rule 4 of this court [found at 499-500 S.W.2d (Missouri Cases) pp. XXXI-XXXIV] the making of that stipulation imposed upon appellant the duty to “file all the exhibits omitted from the transcript on appeal on or before the day the case is set for hearing.” Appellant failed to do so.
I do not believe that a case should be remanded for the purpose of taking additional testimony merely because almost two years have elapsed during the pendency of this appeal. Some delay is inherent in the appellate process and, standing alone, should not constitute a basis for taking additional testimony.
The deficiencies in the record on appeal are not attributable to petitioner-respondent nor, of course, to the trial court, yet respondent-appellant has achieved a reversal and remand, a victory to which he is not entitled.